DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 9-15 and 17-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhang (hereinafter Zhang) (US20150062801).

Regarding claim 1, Zhang discloses a computing device rack (200) for housing a computing device, the computing device rack comprising:
a frame (40) to which the computing device is mountable;
a retaining member (60) mounted to the frame, the retaining member having a latch (65) that is movable relative to the frame; and
an actuator (50) movably coupled to the frame and the retaining member, wherein movement of the actuator relative to the frame and the retaining member
from a first position to a second position deforms the retaining member (per element 58; Paragraph 22) to move the latch from an initial position to a final position relative to the frame, and thereby engages or disengages with the computing device that is mounted on the frame for locking or unlocking, respectively.

Regarding claim 2, Zhang discloses the computing device rack of claim 1, wherein at the initial position the latch is disposed in a compartment (208) of the frame to lock a chassis of a computing device (300) received in the compartment of the frame, and at the final position the latch is disposed outside the compartment to release the chassis from the frame. (Figure 7)

    PNG
    media_image1.png
    427
    441
    media_image1.png
    Greyscale


Regarding claim 3, Zhang discloses the computing device rack of claim 1, wherein the retaining member is resiliently deformable and bias the latch toward the initial position. (Paragraph 0028 – in its entirety) (Figure 6 and 7)



    PNG
    media_image2.png
    281
    419
    media_image2.png
    Greyscale

Regarding claim 4, Zhang discloses the computing device rack of claim 3, wherein upon movement of the actuator from the second position to the first position, the biasing force of the retaining member causes the latch to return to the initial position. (Paragraph 0028 – in its entirety)

Regarding claim 9, Zhang discloses the computing device rack of claim 3, wherein the actuator has an executing portion engageable to a bearing portion of the retaining member, and engagement of the actuator with the bearing portion of the retaining member moves the latch away from the frame. (Paragraph 0029 – The connecting shafts 624 slide along the guiding slot 48 and the guiding slot 206, and the guiding pieces 524 of the installing frame 52 are received in the guiding slots 622 of the operation member 60. The first sliding plate 531 is pushed rearward through the operation bar 62. The gear 57 moves out of the receiving slot 538 of the first sliding member 53, to mesh with the first rack 533. The gear 57 is rotated, and the gear 57 drives the second sliding plate 551 to slide forward.)

Regarding claim 10, Zhang discloses the computing device rack of claim 1, wherein at the initial position the latch is disposed outside a compartment of the frame to unlock the computing device received in the compartment from the frame, and at the final position the latch is disposed in the compartment to lock the computing device to the frame. (Figure 5)


    PNG
    media_image3.png
    333
    475
    media_image3.png
    Greyscale


Regarding claim 11, Zhang discloses the computing device rack of claim 1, further comprising a resilient member coupled to the frame and the actuator to urge the actuator toward the first position. (Paragraph 0027 – The resilient member 58 biases the first sliding member 53 to slide toward the first end of the operation bar 62, the operation bar 62 is pushed by the first sliding member 53 to slide toward the front end of the bracket 40, and the connecting shafts 624 slide along the guiding slot 48 of the bracket 40 and the guiding slot 206 of the chassis 200, until the connecting shafts 624 are stopped by end walls bounding front ends of the guiding slot 48 and the guiding slot 206.) (Paragraph 0028 – in its entirety)

Regarding claim 12, Zhang discloses a computing system comprising:
a frame (40) to which the computing device is mountable;
a computing device (300) coupled to the frame;
a retaining member (60) mounted to the frame, the retaining member having a latch (65) that is movable relative to the frame; and
an actuator (50) movably coupled to the frame and the retaining member, wherein movement of the actuator relative to the frame and the retaining member
from a first position to a second position deforms the retaining member (per element 58; Paragraph 22) to move the latch from an initial position to a final position relative to the frame, and thereby engages or disengages with the computing device that is mounted on the frame for locking or unlocking, respectively.

Regarding claim 13, Zhang discloses the computing system of claim 12, wherein at the initial position the latch is disposed in a compartment (208) of the frame to lock the computing device received in the compartment of the frame, and at the final position the latch is disposed outside of the compartment to release the computing device from the frame.

Regarding claim 14, Zhang discloses the computing system of claim 12, wherein the retaining member is resiliently deformable and bias the latch toward the initial position. (Paragraph 0028 – in its entirety) (Figure 6 and 7)

Regarding claim 15, Zhang discloses the computing system of claim 14, wherein upon movement of the actuator from the second position to the first position, the biasing force of the retaining member causes the latch to return to the initial position. (Paragraph 0028 – in its entirety) (Figure 8)

Regarding claim 17, Zhang discloses the computing system of claim 12, wherein the computing device has a stopper (63) formed thereon and wherein at the initial position the latch engages the stopper to lock the computing device in the compartment.

Regarding claim 18, Zhang discloses the computing system of claim 17, wherein the frame has a sidewall (43) to which the retaining member is mounted and the sidewall has an opening (49) formed thereon, wherein at the initial position the latch extends into the compartment through the opening to engage the stopper of the computing device to lock the computing device in the compartment.

Regarding claim 19, Zhang discloses the computing system of claim 18, wherein the actuator (Paragraph 0024 – in its entirety) is movable along an actuating path parallel to the sidewall of the compartment and movement of the latch (Paragraph 0023 – …a resilient hook 65 protruding out from a second end…) between the initial position and the final position is along a direction transversal to the sidewall of the compartment. (Figures 6 and 7)

Regarding claim 20, Zhang discloses the computing system of claim 12, wherein the actuator has an executing portion engageable to a bearing portion of the retaining member, and engagement of the actuator with the bearing portion of the retaining member moves the latch away from the frame. (Paragraph 0029 – The connecting shafts 624 slide along the guiding slot 48 and the guiding slot 206, and the guiding pieces 524 of the installing frame 52 are received in the guiding slots 622 of the operation member 60. The first sliding plate 531 is pushed rearward through the operation bar 62. The gear 57 moves out of the receiving slot 538 of the first sliding member 53, to mesh with the first rack 533. The gear 57 is rotated, and the gear 57 drives the second sliding plate 551 to slide forward.)

Allowable Subject Matter
Claims 5, 16 and their respective dependent claims are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 5, the prior art of record, taken alone or in combination, fails to teach or suggest the interconnection and interrelationship wherein the retaining member has a link portion between a support portion and the latch and the executing portion is positioned between the sidewall and the link portion, as claimed in combination with the remaining limitations of dependent claim 3 and independent claim 1. 
Regarding claim 16, the prior art of record, taken alone or in combination, fails to teach or suggest the interconnection and interrelationship wherein the retaining member has a link portion between a support portion and the latch and the executing portion is positioned between the sidewall and the link portion, as claimed in combination with the remaining limitations of dependent claim 13 and independent claim 12.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US9454192.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Xanthia C Cunningham whose telephone number is (571)270-1963. The examiner can normally be reached Tuesday -Friday 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on 571-272-3740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/XANTHIA C CUNNINGHAM/Primary Examiner, Art Unit 2835                                                                                                                                                                                                        



2 December 2022